DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered, but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second, third, and fourth plane, where the planes are different must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 unclearly recites each hand spaced apart from the connecting bar in separate planes.  It is unclear what directional view Applicant is regarding the planes to be in, as from Fig. 6-7, 200 and 300 appear to be in the same plane; in Fig. 2, 200 and 500 appear to be in the same plane as do 400 and 300.  It is unclear how there are four separate planes as recited in the claim.  Dependent claims 11-17 are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 6, 9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Vick et al. (U.S. PG Pub. 2014/0140784 A1) [784].
Regarding Claim 1, Reference [784] discloses a webbing strap trap comprising: a connecting bar having a longitudinal axis and a center point along the longitudinal axis; a first keeper bar (104 bottom right of Fig. 1) connected to a first side of the connecting bar; a second keeper bar (104b) connected to a second side of the connecting bar; a first retaining arm (104a) connected to the first side of the connecting bar; and a second retaining arm (104 top right of page) connected to the second side of the connecting bar, the first keeper bar and the second retaining arm defining a first strap receiving gap (108) between the first keeper bar and the second retaining arm, and the second keeper bar and the first retaining arm defining a second strap receiving gap (106) between the second keeper bar and the first retaining arm, wherein the first strap receiving gap is offset from the center point in a first direction and the second strap receiving gap is offset from the center point in an opposite second direction. 
Regarding Claim 3, Reference [784] discloses wherein the connecting bar has an upper surface configured to engage or be engaged by a rear surface of a first section of a webbing strap. 
Regarding Claim 4, Reference [784] discloses wherein the first keeper bar includes a first strap engagement shoulder connected to and extending transversely outwardly from a first end section of the connecting bar, and a first strap engagement hand connected to and extending transversely inwardly from the first strap engagement shoulder, wherein the first strap engagement hand is spaced apart a first distance from the connecting bar.
Regarding Claim 5, Reference [784] discloses wherein the second keeper bar includes a second strap engagement shoulder connected to and extending transversely outwardly from a second end section of the connecting bar, and a second strap engagement hand connected to and extending transversely inwardly from the second strap engagement shoulder, wherein the second strap engagement hand is spaced apart a second distance from the connecting bar.
Regarding Claim 6, Reference [784] discloses wherein the first retaining arm includes a third strap engagement shoulder connected to and extending transversely outwardly from the first end of the connecting bar, and a third strap engagement hand connected to and extending transversely inwardly from the third strap engagement shoulder, wherein the third strap engagement hand is spaced apart a third distance from the connecting bar. 
Regarding Claim 9, Reference [784] discloses wherein the second retaining arm includes a fourth strap engagement shoulder connected to and extending transversely   outwardly from the second end section of the connecting bar, and a fourth strap engagement hand connected to and extending transversely inwardly from the fourth strap engagement shoulder, wherein the fourth strap engagement hand is spaced apart a fourth distance from the connecting bar.
Regarding Claim 18, Reference [784] discloses webbing strap trap comprising: a connecting bar; a first keeper bar connected to the connecting bar, the first keeper bar including a first strap engagement shoulder connected to and extending transversely outwardly from a first end section of the connecting bar, and a first strap engagement hand connected to and extending transversely inwardly from the first strap engagement shoulder; a second keeper bar connected to the connecting bar, wherein the second keeper bar including a second strap engagement shoulder connected to and extending transversely outwardly from a second end section of the connecting bar, and a second strap engagement hand connected to and extending transversely inwardly from the second strap engagement shoulder; a first retaining arm connected to the connecting bar, the first retaining arm including a third strap engagement shoulder connected to and extending transversely outwardly from the first end of the connecting bar, and a third strap engagement hand connected to and extending transversely inwardly from the third strap engagement shoulder, the third strap engagement hand extending toward the first end section of the connecting bar; and a second retaining arm connected to the connecting bar, the second retaining arm including a fourth strap engagement shoulder connected to and extending transversely outwardly from the second end section of the connecting bar, and a fourth strap engagement hand connected to and extending transversely inwardly from the fourth strap engagement shoulder, the fourth strap engagement hand extending toward the second end section of the connecting bar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vick et al. (U.S. PG Pub. 2014/0140784 A1) [784].
Regarding Claims 2 and 19, Reference [784] discloses the claimed invention, but does not explicitly disclose a rigid plastic material.
The Examiner takes Official Notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to have made the strap connector out of plastic in order for cost effective manufacturing and to have a lighter weight connector.
Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vick et al. (U.S. PG Pub. 2014/0140784 A1) [784] in view of Hirsh (U.S. 2,212,862) [862].
Regarding Claims 7, 8, and 20, Reference [784] discloses the claimed invention, but does not explicitly disclose hands that are angled toward the connecting bar.
Nevertheless, Reference [862] teaches hands (scrolls) that are angled toward the connecting bar.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the strap connector assembly of Reference [784] with the inward facing scrolls as taught by Reference [862] in order to have contours and openings that will better retain the strap.
Allowable Subject Matter
Claims 10-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677